49 So.3d 342 (2010)
Henry Earl DONALDSON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D10-3062.
District Court of Appeal of Florida, Second District.
December 22, 2010.
Henry Earl Donaldson, pro se.
LaROSE, Judge.
Henry Earl Donaldson appeals an order dismissing his motion for postconviction relief. See Fla. R.Crim. P. 3.850. The order specifically notes that the dismissal is without prejudice; it gives Mr. Donaldson thirty days to refile a facially sufficient motion. He did not do so. The order states that it is not appealable.
Mr. Donaldson also appeals a separate order denying him an extension of time to refile his motion for postconviction relief.
Neither order is appealable. Accordingly, we dismiss. See, e.g., Ham v. State, 36 So.3d 189 (Fla. 2d DCA 2010) (dismissing appeal because order denying motion for extension of time was not a final, appealable order); Herron v. State, 34 So.3d 206 (Fla. 2d DCA 2010) (explaining that appellate courts do not have jurisdiction to review rule 3.850 nonfinal orders). Upon remand, the postconviction court should enter a final appealable order.
Dismissed.
KHOUZAM and BLACK, JJ., Concur.